Citation Nr: 0022193	
Decision Date: 08/22/00    Archive Date: 08/25/00

DOCKET NO.  99-06 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to accrued benefits based on service connection 
for lung cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel




INTRODUCTION

The appellant is the veteran's surviving spouse.  The veteran 
served on active duty from October 1958 to May 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in May 1998 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

In a December 1999 statement in support of the veteran's 
claim, the appellant's representative raised the issue of 
entitlement to an earlier effective date for service 
connection for the cause of the veteran's death.  This matter 
is referred to the RO for appropriate action.

The Board notes that the claims file contains an April 2000 
RO rating decision denying a claim of clear and unmistakable 
error in an RO rating decision dated in March 1994 that 
denied the veteran's claim for service connection for lung 
cancer secondary to Agent Orange exposure.  This claim was 
raised in a statement by the appellant's representative in 
December 1999.  No notice of disagreement with the April 2000 
rating decision has been received. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The veteran died in May 1994 of cancer of the lung.

3.  The appellant's for claim for service connection for 
accrued benefits based on the veteran's cancer of the lung 
was received in September 1996.


CONCLUSION OF LAW

The criteria for accrued benefits based on service connection 
for lung cancer have not been met.  38 U.S.C.A. § 5121 (West 
1991 & Supp. 1999);  38 C.F.R. § 3.1000 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The appellant seeks accrued benefits based on the veteran's 
claim for service connection for lung disability.

In July 1991, the veteran submitted an application for 
service connection for right and left lung disability due to 
Agent Orange.  In July 1991, the RO asked for further 
evidence to support the claim, but none was received.  The 
veteran was scheduled for a VA examination in September 1991, 
but did not appear for the examination.  Later in September 
1991, the veteran was informed that his claim for a lung 
condition secondary to Agent Orange exposure was deferred as 
per instruction from the VA Central Office.  He was further 
informed that the RO records showed that he did not report 
for a VA examination, and that he could submit a request for 
a VA examination.  In March 1994, after revision of the 
regulations pertaining to service connection for conditions 
claimed as secondary to Agent Orange, the RO denied the 
veteran's claim for service connection for a lung condition 
due to exposure to Agent Orange.  The denial was on the 
ground that there was no evidence received to show that the 
veteran had a lung disorder.  The letter to the veteran was 
postmarked in March 1994, but was returned to the RO as 
undeliverable (with the envelope stamped "forwarding order 
expired") in April 1994.  

In June 1994, the RO received from the appellant an 
application for burial benefits for the veteran, accompanied 
by the veteran's death certificate, which showed that the 
veteran died in May 1994 at Marymount Hospital due to or as a 
consequence of cancer of the lung.  The application indicated 
by a checked box that the appellant was not claiming that the 
cause of the veteran's death was due to service.  The 
appellant's application for burial benefits was received from 
an address other than the address to which the notice of the 
March 1994 RO denial of the veteran's claim for service 
connection had been sent.

Analysis

Under the provisions of 38 U.S.C.A. § 5121 (West 1991 & Supp. 
1999), as relevant here, a veteran's surviving spouse may 
receive accrued benefits consisting of up to two years of due 
but unpaid benefits to which the veteran was entitled at 
death under existing ratings or decisions, or those based on 
evidence in the file at date of death.  38 U.S.C.A. 5121 
(West 1991 & Supp. 1999);  38 C.F.R. § 3.1000 (1999). In 
order for a surviving spouse to be entitled to accrued 
benefits the veteran must have had a benefits claim pending 
at the time of death or else be entitled to such benefits 
under an existing rating or decision.  Jones v. West, 136 
F.3d 1296 (Fed. Cir. 1998).  Applications for accrued 
benefits must be received within one year after the date of 
death.  38 U.S.C.A. § 5121(c).
 
Without making a determination one way or the other, the 
Board acknowledges that a reasonable argument could be made 
that the veteran's claim for service connection for lung 
disability was pending at the time of his death.  However, in 
the present case, the appellant's application for accrued 
benefits was received in September 1996.  Because this was 
more than one year after the veteran's death in May 1994, the 
claim for accrued benefits was not timely filed, and the 
claim must be denied.  38 U.S.C.A. § 5121(c);  38 C.F.R. 
§ 3.1000.  

The Board acknowledges that in its March 1994 denial of the 
veteran's claim for service connection, the veteran was 
informed that presumptive service connection was warranted 
for service connection for cancers of the lung for those 
veterans who were exposed to Agent Orange;  and that the 
veteran's May 1994 death certificate, submitted to the RO in 
June 1994, explicitly indicated that he died of cancer of the 
lung.  However, the appellant's application for burial 
benefits submitted in June 1994 with the May 1994 death 
certificate explicitly indicated that the appellant was not 
contending that the cause of the veteran's death was due to 
service.  Under the circumstances, the RO was correct in not 
construing the application and death certificate received in 
June 1994 as a claim for accrued benefits based on service 
connection for lung cancer, since the appellant indicated in 
her application for burial benefits that she was not claiming 
that the cause of death (cancer of the lung) was due to 
service.  The Board notes that service connection for the 
cause of the veteran's death has since been granted by the 
RO, and, as alluded to in the introduction of this action, 
the appellant's representative has raised a claim for an 
earlier effective date with respect to this determination.  

The Board also acknowledges the December 1999 contention of 
the veteran's representative that the veteran's claim for 
service connection for lung disability "is still active and 
awaits a rating decision," which in turn affects the 
validity of the appellant's claim for accrued benefits.  The 
appellant and her representative are advised that, as a 
matter of law, veterans' claims do not survive their deaths. 
Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996);  
Smith v. Brown, 10 Vet. App. 330, 333-34 (1997);  Landicho v. 
Brown, 7 Vet. App. 42, 47 (1994).  Survivors may not pursue 
disability compensation claims of a veteran, even as heirs to 
the veteran's estate.  See, e.g., Landicho v. Brown, 7 Vet. 
App. 42, 53-54.

    


ORDER

Entitlement to accrued benefits is based on service 
connection for lung cancer is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

